Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative (Samuel Udovich) on 5 Feb. 2021
The application has been amended as follows: 
Please change the claims to:

1.  (Currently Amended)  A power converter comprising:
	a multiple-winding transformer, the multiple-winding transformer providing an electromagnetic link between an input side and an output side of the power converter, the input side being arranged into a plurality of input phase legs, the output side being arranged into a plurality of output phase legs;	an inductor arranged on at least one of the input side or the output side of the power converter in parallel with the multiple-winding transformer;	at least one first capacitor arranged on the input side of the power converter in parallel with the multiple-winding transformer and the inductor;	at least one second capacitor arranged on the output side of the power converter in parallel with the multiple-winding transformer, the inductor, the at least one first capacitor, and the at least one second capacitor defining a parallel resonance tank;	each input phase leg of the plurality of input phase legs comprising:		a first pair of bidirectional blocking and conducting switching devices coupled to a third capacitor and a first auxiliary transformer winding;		a second pair of bidirectional blocking and conducting switching devices coupled to the first pair of bidirectional blocking and conducting switching devices, a fourth capacitor, and a second auxiliary transformer winding; and		a third pair of bidirectional blocking and conducting switching devices coupled to the second pair of bidirectional blocking and conducting switching devices, the at least one first capacitor, the inductor, and the multiple-winding transformer	each output phase leg of the plurality of output phase legs comprising:		a fourth pair of blocking and conducting switching devices coupled to a fifth capacitor and a third auxiliary transformer winding; and		a fifth pair of block and conducting switching devices coupled to the fourth pair of blocking and conducting switching devices, the at least one second capacitor, and the multiple-winding transformer.

	2.  (Canceled)  

	3.  (Currently Amended)  The power converter of claim 1, wherein the first pair of bidirectional blocking and conducting switching devices, the second pair of bidirectional blocking and conducting switching devices, and the third pair of bidirectional blocking and conducting switching devices comprise a semiconductor switch.

	4.  (Canceled)  

	5.  (Original)  The power converter of claim 1, wherein the input side and the output side are bi-directional.

	6.  (Original)  The power converter of claim 1, wherein the multiple-winding transformer provides galvanic isolation between the input side and the output side.

	7.  (Canceled)  

	8.  (Currently Amended)  The power converter of claim 1, wherein one input phase leg is associated with one input phase of a plurality of input phases.

	9.  (Canceled)  

10.  (Currently Amended)  The power converter of claim 1, wherein one output phase leg is associated with one output phase of a plurality of output phases. 

11.  (Canceled)  

12.  (Canceled)

13.  (Canceled)

14.  (Currently Amended)  A method of power conversion, the method comprising:	charging a parallel resonance tank with current from a first pair of input phase legs, each phase leg of the first pair of input phase legs comprising:		a first pair of bidirectional blocking and conducting switching devices coupled to a third capacitor and a first auxiliary transformer winding;		a second pair of bidirectional blocking and conducting switching devices coupled to the first pair of bidirectional blocking and conducting switching devices, a fourth capacitor, and a second 

15.  (Original)  The method of claim 14, wherein: 
the first input phase pair has a greater current reference difference than any other phase pair;

a current reference difference of the first output phase pair is smaller than a current reference difference of the second output phase pair.

	16.  (Canceled)

	17.  (Canceled)

	18.  (Canceled)

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 10, 14, 15 are allowed.  
Claims 1, 3, 5, 6, 8, 10, 14, 15; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  an inductor arranged on at least one of the input side or the output side of the power converter in parallel with the multiple-winding transformer; 	at least one first capacitor arranged on the input side of the power converter in parallel with the multiple-winding transformer and the inductor; at least one second capacitor arranged on the output side of the power converter in parallel with the multiple-winding transformer, the inductor, the at least one first capacitor, and the at least one second capacitor defining a 

Claim 14: a first pair of bidirectional blocking and conducting switching devices coupled to a third capacitor and a first auxiliary transformer winding; a second pair of bidirectional blocking and conducting switching devices coupled to the first pair of bidirectional blocking and conducting switching devices, a fourth capacitor, and a second auxiliary transformer winding; and a third pair of bidirectional blocking and conducting switching devices coupled to the second pair of bidirectional blocking and conducting switching devices, the at least one first capacitor, and a multiple-winding transformer; resonating the parallel resonance tank as a voltage of the parallel resonance tank decreases in magnitude; charging the parallel resonance tank with current from a second pair of input phase legs, each phase leg of the second pair of input phase legs comprising: the first pair of bidirectional blocking and conducting switching devices coupled to the third capacitor and the first auxiliary transformer winding; the second pair of bidirectional blocking and conducting switching devices coupled to the first pair of bidirectional blocking and conducting switching devices, the fourth capacitor, and the second auxiliary transformer winding; and the third pair of bidirectional blocking and conducting switching devices coupled to the second pair of bidirectional blocking and conducting switching devices, the at least one first capacitor, and the multiple-winding transformer;  

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PETER M NOVAK/Primary Examiner, Art Unit 2839